DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “each of the at least two bladders includes a chamber separating the bladder, such that the bladder has an outer arcuate portion, an inner arcuate portion…” in lines 3-5. This limitation is indefinite as it is unclear whether “the bladder” at the end of the limitation refers to each bladder or only one of the bladders. Additionally it is unclear how the chamber, which is claimed as part of the bladder, can separate the bladder. Furthermore the last recitation of “the bladder” is unclear whether it refers to the respective bladder, each bladder, or only at least one of the bladders. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “each of the at least two bladders includes a chamber defining the respective bladder, such that each bladder has an outer arcuate portion, an inner arcuate portion…”.

Claim 14 recites the limitations “the bladder” and “the outer arcuate portion has an air hole” in line 8. These limitations are indefinite as it is unclear whether “the bladder” refers to the respective bladder, each bladder, or only at least one of the bladders. Additionally it is unclear whether Applicant is claiming each arcuate portion has an air hole or if only at least one does. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the respective bladder” and “the outer arcuate portion of each bladder has an air hole”.

Claims 15-16, and 18-19 are indefinite at least by virtue of depending on indefinite claim 14.

Claim 17 recites the limitation “the through-holes”. This limitation is indefinite as it lacks antecedent basis and is unclear whether it refers to the prior claimed through-groove or is a newly claimed limitation in addition to such through-groove(s). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the through-grooves”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roussin (US 4,189,158).
With regard to claim 1, Roussin discloses an inflatable seal (144, as seen in Fig. 4) comprising an annular body (including at least 148) made of elastic material (as discloses in column 4, lines 47-50, etc.), wherein the inflatable seal comprises a chamber (150) disposed in the annular body (as seen in Fig. 4), wherein the inflatable seal includes a fixing end (as labeled in Examiner Fig. 4 below) and a movable end (as labeled in Examiner Fig. 4 below) opposite to the fixing end in a cross section (as seen in the cross-section of Fig. 4), wherein the inflatable seal further includes first and second sides (as labeled in Examiner Fig. 4 below) interconnected between the fixing end and the movable end and opposite to each other (as seen in Fig. 4), and wherein the fixing end includes an annular lining (146) disposed in the annular body (as seen in Fig. 4 as it is at least within portions of the annular body in certain directions).


    PNG
    media_image1.png
    753
    730
    media_image1.png
    Greyscale


With regard to claim 2, Roussin discloses that the annular lining includes a first edge (as labeled in Examiner annotated Fig. 4 above) adjacent to the first side (as seen in Fig. 4) and a second edge (as labeled in Examiner annotated Fig. 4 above) adjacent to the second side (as seen in Fig. 4), wherein each of the first and second edges has a rib (as each labeled in Examiner annotated Fig. 4 above), and wherein the ribs are disposed in the first and second sides, respectively (as seen in Fig. 4).

With regard to claim 3, Roussin discloses that the movable end has a reinforcing layer therein (170, which Examiner notes is a reinforcing layer at least in that the seal is stronger with it than without it, and/or that it reinforces the permeability of the body).

With regard to claim 4, Roussin discloses that the reinforcing layer extends into the first side and the second side (as seen in Fig. 4).

With regard to claim 5, Roussin discloses that the reinforcing layer is securely connected to the annular lining (as seen in Fig. 4 and at least in that all the parts of the seal are connected to one another even if through intervening parts).

With regard to claim 7, Roussin discloses that the annular body of the inflatable seal surrounds an axial direction (as seen in Fig. 4 with Fig. 1 the axial direction of 16), and wherein the fixing end and the movable end are opposite to each other in the axial direction (as seen in Fig. 4 with Fig. 1, etc.).

With regard to claim 9, Roussin discloses an inflatable seal (144, as seen in Fig. 4) comprising an annular body (including at least 148) made of elastic material (as discloses in column 4, lines 47-50, etc.), wherein the inflatable seal comprises a chamber (150) disposed in the annular body (as seen in Fig. 4), wherein the inflatable seal includes a fixing end (as labeled in Examiner Fig. 4 above) and a movable end (as labeled in Examiner Fig. 4 above) opposite to the fixing end in a cross section (as seen in the cross-section of Fig. 4), wherein the inflatable seal further includes first and second sides (as labeled in Examiner Fig. 4 above) interconnected between the fixing end and the movable end and opposite to each other (as seen in Fig. 4), and wherein the movable end includes a reinforcing layer therein (170, which Examiner notes is a reinforcing layer at least in that the seal is stronger with it than without it, and/or that it reinforces the permeability of the body).

With regard to claim 10, Roussin discloses that the reinforcing layer extends into the first side and the second side (as seen in Fig. 4).

With regard to claim 12, Roussin discloses that the annular body of the inflatable seal surrounds an axial direction (as seen in Fig. 4 with Fig. 1 the axial direction of 16), and wherein the fixing end and the movable end are opposite to each other in the axial direction (as seen in Fig. 4 with Fig. 1, etc.).

Claims 1, 3-6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeffer et al. (US 3,642,291).
With regard to claim 1, Zeffer discloses an inflatable seal (defined by 24, as seen in Figs. 1-7) comprising an annular body (i.e. 24) made of elastic material (as discloses in column 2, lines 39-43, etc.), wherein the inflatable seal comprises a chamber (i.e. the open space definied inside 24 as seen in Figs. 1-7) disposed in the annular body (as seen in Figs. 1-7), wherein the inflatable seal includes a fixing end (i.e. the outer periphery) and a movable end (i.e. the inner periphery) opposite to the fixing end in a cross section (as seen in the cross-section of Figs. 1-3) wherein the inflatable seal further includes first and second sides (i.e. the axial sides as seen in Figs. 1-3) interconnected between the fixing end and the movable end and opposite to each other (as seen in Figs. 1-3), and wherein the fixing end includes an annular lining (i.e. either 42 or 43) disposed in the annular body (as seen in Figs. 3 and 4).

With regard to claim 3, Zeffer discloses that the movable end has a reinforcing layer therein (i.e. the other of 42 or 43).

With regard to claim 4, Zeffer discloses that the reinforcing layer extends into the first side and the second side (as seen in Figs. 3 and 4).

With regard to claim 5, Zeffer discloses that the reinforcing layer is securely connected to the annular lining (as seen in Figs. 3 and 4 and at least in that all the parts of the seal are connected to one another even if through intervening parts).

With regard to claim 6, Zeffer discloses that the annular body of the inflatable seal surrounds an axial direction (as seen in Figs 1-4 the axial direction of 10), wherein the fixing end and the movable end are opposite to each other in a radial direction perpendicular to the axial direction (as seen in Figs, 1-4), and wherein the movable end is formed on an inner ring portion of the annular body of the inflatable seal (as seen in Figs. 1-4 as the movable end is the inner periphery/circumference).

With regard to claim 8, Zeffer discloses that the fixing end includes an air hole (including 54) intercommunicating with the chamber (as seen in Figs. 3, etc.).

With regard to claim 9, Zeffer discloses an inflatable seal (defined by 24, as seen in Figs. 1-7) comprising an annular body (i.e. 24) made of elastic material (as discloses in column 2, lines 39-43, etc.), wherein the inflatable seal comprises a chamber (i.e. the open space definied inside 24 as seen in Figs. 1-7) disposed in the annular body (as seen in Figs. 1-7), wherein the inflatable seal includes a fixing end (i.e. the outer periphery) and a movable end (i.e. the inner periphery) opposite to the fixing end in a cross section (as seen in the cross-section of Figs. 1-3) wherein the inflatable seal further includes first and second sides (i.e. the axial sides as seen in Figs. 1-3) interconnected between the fixing end and the movable end and opposite to each other (as seen in Figs. 1-3), and wherein the movable end includes a reinforcing layer therein (i.e. the other of 42 or 43).

With regard to claim 10, Zeffer discloses that the reinforcing layer extends into the first side and the second side (as seen in Figs. 3 and 4).

With regard to claim 11, Zeffer discloses that the annular body of the inflatable seal surrounds an axial direction (as seen in Figs 1-4 the axial direction of 10), wherein the fixing end and the movable end are opposite to each other in a radial direction perpendicular to the axial direction (as seen in Figs, 1-4), and wherein the movable end is formed on an inner ring portion of the annular body of the inflatable seal (as seen in Figs. 1-4 as the movable end is the inner periphery/circumference).

With regard to claim 13, Zeffer discloses that the fixing end includes an air hole (including 54) intercommunicating with the chamber (as seen in Figs. 3, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN206377279 in view of Zeffer et al. (US 3,642,291).
With regard to claim 14, CN ‘279 discloses an inflatable seal (1) comprising an annular body () that is circular (as seen in Fig. 1), wherein the inflatable seal is comprised of at least two arcuate bladders (11) which are arcuate (as seen in Fig. 1), identical to each other (as seen in Fig. 1), and coupled to each other (as seen in Figs. 1-2 when installed), wherein each of the at least two bladders includes a chamber (i.e. the inner cavity shown in Fig. 2) separating the bladder (as interpreted in light of the above 112(b) rejection), such that the bladder has an outer arcuate portion (i.e. the outer periphery/circumference), an inner arcuate portion (i.e. the inner periphery/circumference) spaced from the outer arcuate portion in a radial direction (as seen in Fig. 1), two sides (i.e. the axial sides as seen in Fig. 2) spaced from each other in an axial direction perpendicular to the radial direction (as seen in Fig. 2, that axial direction being that of 2), and first and second ends (i.e. at 111 and 112 respectively) spaced from each other in an arcuate extending direction of the bladder (as seen in Fig 1), wherein the outer arcuate portion has an air hole (12) intercommunicating with the chamber (as seen in Figs. 1-2. Additionally see the Examiner provided translation describing such).
CN ‘279 fails to disclose that each of the at least two bladders includes a lining enveloped in the outer arcuate portion thereof, and wherein each air hole extends through a respective lining.
Zeffer discloses an inflatable seal (defined by 24, as seen in Figs. 1-7) comprising an annular body (i.e. 24) that is circular (as seen in Figs. 1-3), wherein the inflatable seal comprises a chamber (i.e. the open space definied inside 24 as seen in Figs. 1-7) disposed in the annular body (as seen in Figs. 1-7), wherein the inflatable seal includes a fixing end (i.e. the outer periphery) and a movable end (i.e. the inner periphery) opposite to the fixing end in a cross section (as seen in the cross-section of Figs. 1-3) wherein the inflatable seal further includes first and second sides (i.e. the axial sides as seen in Figs. 1-3) interconnected between the fixing end and the movable end and opposite to each other (as seen in Figs. 1-3), wherein the fixing end includes an annular lining (i.e. either 42 or 43) disposed in the annular body (as seen in Figs. 3 and 4), and that the fixing end includes an air hole (including 54) intercommunicating with the chamber (as seen in Figs. 3, etc.), and wherein the air hole extends through the lining (as seen in Fig. 3).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was filed, to have modified the inflatable seal of CN ‘279 such that each of the at least two bladders includes a lining enveloped in the outer arcuate portion thereof, and wherein each air hole extends through a respective lining as taught by Zeffer. Such a modification would provide the expected benefit of providing a stronger more durable seal as each bladder would be reinforced by the lining and providing controlled expansion of the inflatable seal (see Zeffer column 1, lines 49-55, etc.).

With regard to claim 15, the combination (CN ‘279) disclose that in a cross section of each of the at least two bladders, the inner arcuate portion of the bladder includes first and second inner edges (proximate 113 and 114 respectively as seen in Fig. 1) respectively at the first and second ends (as seen in Fig. 1), a first radius (R1 as labeled in Examiner annotated Fig. 1 below) extending from a center of the bladder to the first inner edge (as seen in Examiner annotated Fig. 1 below), and a second radius (R2 as labeled in Examiner annotated Fig. 1 below) extending from the center of the bladder to the second inner edge (as seen in Examiner annotated Fig. 1 below), wherein the first inner edge is located in an angular area between the first radius and the second radius (as seen in Examiner annotated Fig. 1 below), wherein the second inner edge is located outside of the angular area between the first radius and the second radius (as seen in Examiner annotated Fig. 1 below).


    PNG
    media_image2.png
    592
    682
    media_image2.png
    Greyscale

However CN ‘279 fails to disclose that the first end of each bladder has an end face at an angle to the first radius, and wherein the second end of each bladder has an end face at the angle to the second radius.
Zeffer discloses a similar inflatable seal (as discussed above) and discloses that a joint between sections of an inflatable seal may include angled portions (see Fig. 3).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was filed, to have modified the inflatable seal of CN ‘279 such that the first end of each bladder has an end face at an angle to the first radius, and wherein the second end of each bladder has an end face at the angle to the second radius as taught by Zeffer (Examiner notes that Applicant has not claimed the entire surface must be angled and thus Examiner is not specifically modifying the stepped surfaces of CN ‘279 to instead be angled, but rather more broadly that the end faces each include at least one such portion). Such a modification would provide the expected benefit of providing a stronger connection between the segments of CN ‘279 and thus a joint less prone to leakage.

With regard to claim 16, the combination (CN ‘279) disclose that each of the at least two bladders has a female coupling portion (e.g. 114 or the portion containing 113) at the first end thereof (as seen in Fig. 1) and a male coupling portion (e.g. 113 or the portion containing 114) at the second end thereof (as seen in Fig. 1), and wherein the male coupling portion of each of the at least two bladders is coupled with the female coupling portion of another of the at least two bladders (as seen in Fig. 1).

With regard to claim 17, the combination (CN ‘279) disclose that each of the first and second ends of each of the at least two bladders has a through-groove (114) which extends in an axial direction or a radial direction of the bladder (as seen in Fig. 1 they have a dimension in the axial and radial directions), wherein a resilient plug (113) is inserted into the through-holes at the first and second ends of two bladders after coupling (as seen in Fig. 1).

With regard to claim 18, the combination (of claim 14) fails to disclose that the inner arcuate portion of each of the at least two bladders has a reinforcing layer therein.
 Zeffer discloses a similar inflatable seal (as discussed above) and discloses that the inner arcuate portion of each of the at least two bladders has a reinforcing layer therein (i.e. the other of 42 or 43, as seen in Figs. 3-4).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was filed, to have modified the inflatable seal of CN ‘279 such that the inner arcuate portion of each of the at least two bladders has a reinforcing layer therein as taught by Zeffer. Such a modification would provide the expected benefit of providing a stronger more durable seal as each bladder would be reinforced by the lining and providing controlled expansion of the inflatable seal (see Zeffer column 1, lines 49-55, etc.).

With regard to claim 19, the combination (of claim 18) disclose that the reinforcing layer of the inner arcuate portion of each of the at least two bladders extends into the two sides of the bladder (as seen in Figs. 304 of Zeffer as both 42 and 43 extend therein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of relevant prior art references with inflatable seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675